Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-17-2003

Natl Grange Mutl Ins v. Sharp Equip Co
Precedential or Non-Precedential: Non-Precedential

Docket 02-1876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Natl Grange Mutl Ins v. Sharp Equip Co" (2003). 2003 Decisions. Paper 875.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/875


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                          No: 02-1876

    NATIONAL GRANGE MUTUAL INSURANCE COMPANY

                                 v.

SHARP EQUIPMENT COMPANY OF READING PA; KOREY BLANCK

               (E. D. of PA Civil No. 01-cv-00628)


SHARP EQUIPMENT COMPANY OF READING PA; KOREY BLANCK

                                 v.

    NATIONAL GRANGE MUTUAL INSURANCE COMPANY

               (E. D. of PA Civil No. 01-cv-01184)


                    Sharp Equipment Company of
                   Reading, PA and Korey Blanck,
                                     Appellants

           Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                      (Civ. No. 01-cv-00628)
          District Court: Hon. Franklin S. VanAntwerpen

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                       December 17, 2002

      Before: NYGAARD, ALITO and McKEE, Circuit Judges.

                 (Opinion Filed: January 17, 2003)

                            OPINION
McKEE, Circuit Judge.

        Sharp Equipment Co. of Reading PA, and its sole shareholder and president, Korey

Blanck, are insureds of National Grange Mutual Insurance Co. They appeal the district

court’s order granting National Grange’s motion for discovery sanctions by dismissing

Sharp’s and Blanck’s breach of contract and bad faith actions. We will affirm.

        Inasmuch as the district court has already set forth the factual and procedural history

of this case, it is unnecessary to repeat that history here. See Sharp Equipment v.

National Grange, Nos. 01-0628 and 01-1184, 2002 WL 442823 (E.D.Pa. Mar. 1, 2001).

It is sufficient to note for our purposes that the record fully supports the district court’s

finding that there have “been repeated, prejudicial, and wilful delays in document discovery,

answering interrogatories and Mr. Blanck’s depositions.” Id. at *1. Moreover, the district

court has fully and completely analyzed each of the relevant six factors we established in

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984), for determining

whether dismissal is an appropriate discovery sanction. We can add nothing to district

court’s thoughtful and searching analysis. The district court clearly did not abuse its

discretion by dismissing the actions. Therefore, we will affirm substantially for the

reasons set forth in the opinion of the district court.




TO THE CLERK OF THE COURT:
                      Please file the foregoing Opinion.
                                                                            /s/Theodore A. McKee
                                                                                 Circuit Judge



                                                          2
3